DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed 10/12/2022. 
Claims 1, 8-9, 15, 17-18, and 20 have been amended.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are eligible based on the amended claims. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below and the PTAB affirmance dated 12/24/2020. Applicant’s arguments are not persuasive.
The Applicant argues that displaying certain pieces of data in an interface as claimed is not directed towards the abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that displaying data in an interface and using a cursor (e.g. a mouse and keyboard) to display additional data based on user input merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). The claims are generically using general purposed computer components to implement the abstract idea. Applicant’s arguments are not persuasive. 
The Examiner notes that generating a trending chart based on inputs and determinations is directed towards the abstract idea. Please see rejection below for more details. Applicant’s arguments are not persuasive.
The Applicant argues that the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner further asserts that the displaying steps as amended are merely displaying additional data based on user input using standard computer components (e.g. mouse and keyboard), which merely adds the words apply it with the judicial exception (See PEG 2019).  In addition, providing a user interface and performing tasks associated with a could resource also are so generically recited that they merely add the words apply it with the judicial exception (See PEG 2019). The Applicant’s claims are merely displaying data based on determinations done on a general purpose computer from user inputs, for example, the user inputs values and selects the algorithms and then a general purpose computer displays the results. Applicant’s arguments are not persuasive.
The Applicant argues that the amendments to the claims improve the technology. The Examiner respectfully disagrees. The Examiner asserts that the selecting steps are a user generically inputting data (via selection assuming clicking a checkbox using a mouse and keyboard on an interface), which then displays data on a generic interface based on user input using standard computer components (e.g. mouse and keyboard), where data is collected from a database, which merely adds the words apply it with the judicial exception (See PEG 2019).  The Examiner has clearly shown how the user input steps, receiving of data, storing data in a database, and displaying the results of determinations all account for insignificant extra solution and merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). As a further example Applicant states the claims recite specific technological features which do not fall under a judicial exception, but has provided no reasoning as to why the claim limitations recite a specific technological feature. What is the specific technological feature? Applicant’s arguments are not persuasive.
The Applicant argues that the claims integrate the abstract idea into a practical application by displaying data in a specific manner. The Examiner respectfully disagrees. The Examiner further asserts that the displaying steps as amended are merely displaying additional data based on user input using standard computer components (e.g. mouse and keyboard), which merely adds the words apply it with the judicial exception (See PEG 2019).  In addition, providing a user interface and performing tasks associated with a could resource also are so generically recited that they merely add the words apply it with the judicial exception (See PEG 2019). The Applicant’s claims are merely displaying data based on determinations done on a general purpose computer from user inputs, for example, the user inputs values and selects the algorithms and then a general purpose computer displays the results. The specific data being displayed is merely based on what the human user inputs into the computer. Applicant’s arguments are not persuasive.
The Applicant argues that the claims are related to Example 37. The Examiner respectfully disagrees. The Applicant provides no reasoning as to why Example 37 is related to Applicant’s claims, but rather merely makes the allegation with no support. See rejection below for more details. Applicant’s arguments are not persuasive.
The Applicant argues that the claims improve the technology. The Examiner respectfully disagrees. The Examiner asserts that a human user selecting what data to be used in an analysis via selecting using generic computer components to run determinations that are then displayed merely adds the words apply it with the judicial exception, which does not integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). The Applicant does not say what is being improved, just that there is an improvement. What is the improvement? Applicant’s arguments are not persuasive.
The Applicant argues that the claims are related to Bascom and therefore are eligible. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). The Applicant’s claimed limitations are merely implementing the abstract idea on a general purpose computer (See MPEP 2106.05). Simply applying these known concepts to a specific technical environment (e.g. the computers/Internet) does not account for significantly more than the abstract idea because it does not solve a problem rooted in computer technology nor does it improve the functioning of the computer itself because it is merely making a determination based on rules and/or mathematical relationships to output to a user. The Applicant’s claimed limitations do not appear to bring about any improvement in the operation or functioning of a computer per se, or to improve computer-related technology by allowing computer performance of a function not previously performable by a computer (see page 2 of the McRo-Bascom memo). The solution appears to be more of a business-driven solution rather than a technical one. In addition, McRO had no evidence that the process previously used by animators is the same as the process required by the claims. Applicant’s arguments are not persuasive.
The Examiner also asserts that obtaining data from a database based on a user selecting what data to obtain (e.g. generic user input) does not improve the functioning of the computer, but rather merely adds insignificant extra solution and merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). For further example, the Examiner points to Figure 4 of Applicant’s specification which shows how the selecting steps are merely a user checking a box of what data to include. Applicant’s arguments are not persuasive.
The Applicant argues that the claims are related to Enfish and improve the technology. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a general computer or laptop (as disclosed in Paragraphs 0015-0026 and Figures 1-3 of Applicant’s specification) is insufficient for qualifying as “significantly more”. Merely implementing the abstract idea on a general purpose computer does not account for an improvement in computer related technology, such as chip architecture or an LED display, as disclosed in the Enfish ruling. Also, the Enfish claims were directed toward configuring a computer memory in accordance with a self-referential table, which is unrelated to Applicant’s claimed limitations. Applicant’s arguments are not persuasive.
The Examiner additionally has clearly cited the 2019 PEG and MPEP 2106.05 as support which shows how displaying data based on user input merely adds insignificant extra solution and merely adds the words apply it with the judicial exception, which meets the Berkheimer requirements. In addition, Applicant has not pointed out what limitations are not well-known, routine, and conventional, but rather only makes the allegation. Applicant’s arguments are not persuasive.
The arguments for claims 17 and 20 are addressed above by the Examiner with respect to claim 1.
The Examiner further points to the PTAB affirmance dated 12/24/2020, which supports the Examiner’s assertions. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-16 are directed toward a process, claim 20 is directed toward a product, and claims 17-19 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 is directed toward analyzing compliance with a healthcare law, comprising: selecting an employer entity from a plurality of employer entities through a first field; selecting a group from a plurality of groups defined for the selected employer entity through a second field; selecting a date range from a plurality of date ranges through a third field; obtaining employee information about plural employees corresponding to the selected employer entity, the selected group, and the selected date range by querying at least one data source corresponding to the selected employer entity, the selected group, and the selected date range via computer-based network communication, the at least one data source corresponding to the selected employer entity, the selected group, and the selected date range comprises plural different databases which include disparate information and disparate fields between the plural different databases; selecting a trending process from a plurality of available trending processes; determining a respective trending parameter based on the selected trending process for the employee information about plural employees corresponding to the selected employer entity, the selected group, and the selected date range; generating and displaying a trending chart in a user interface, wherein the trending chart includes: a first curve based on the determined trending parameters corresponding to the selected employer entity, the selected group, and the selected date range of ones of the plural employees designated as part time, and a second curve based on the determined trending parameters corresponding to the selected employer entity, the selected group, and the selected date range of ones of the plural employees designated as full time and a visual indication of an area in which the first curve and the second curve overlap which is representative of a number of the ones of the plural employees designated as part time trending as full time and ones of the plural employees designated as full time trending as part time; generating and displaying a pop-up box in response to a user of the user interface controlling a cursor using an input device to move the cursor over the area in which the first curve and the second curve overlap, wherein the pop-up box indicates at least one of the number of the ones of the plural employees designated as part time trending as full time and ones of the plural employees designated as full time trending as part time;  generating an industry baseline for insurance provided to industry employees; and comparing the industry baseline to the trending chart to determine how a practice of providing the insurance to the plural employees compares to an industry average; displaying a first determined value of a comparison parameter which corresponds with a percentage of providing the insurance to the plural employees and a second determined value of the comparison parameter which corresponds with an industry average percentage of providing the insurance to industry employees; displaying a first visual indication in a first schema in an area under the first curve and which is representative of a full time side of the predetermined threshold value; displaying a second visual indication in a second schema in an area under the second curve and which is representative of a part time side of the predetermined threshold value; dynamically reconfiguring the user interface to generate a new trending chart and a new table based on a selected different programmed algorithm; and displaying an indicia in the user interface indicating whether an employee of the plural employees is eligible for a particular program based on the data from the plural different databases; wherein the obtaining, the determining, and the generating and displaying are performed by a trending tool which comprises a cloud resource that is accessed by a computing device, the trending tool configured to search the plural different databases by a search query and to receive data which satisfies the search query from the plural different databases for generating the trending chart; determine employee trending status, and generate trending charts based on data that satisfies the search query from the plural different databases, the trending process configured to determine an average number of hours worked by each employee based on actual hours worked data obtained for one of the plural different databases and calculating an average number of hours per week for each employee for a predetermined time period, the user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource the trending chart is generated and displayed in the user interface from a plurality of varied trending charts based on a designated time period of the trending chart and a selected group of employees, the user interface determines and displays financial cost estimations including a percentage of full time employees for which the employer entity offers the insurance and a cost of providing the insurance to the full time employees based on the determined employee trending status, the user interface displays a warning icon when the determined employee trending status is different than a designated status of the employee, and the user interface displays a medical eligibility icon which displays whether the employee is eligible for medical eligibility based on a state residence, pay of the employee, and the medical eligibility rules for the state residence when the cursor is over the medical eligibility icon (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing employee data to determine trends of employees designated as full time trending part time and employees designated as part time trending full time to determine insurance requirements that need to be met, and displaying the results to a human user to interpret. The Applicant’s claimed limitations are merely employee data to determine trends regarding full/part time to make decisions about insurance provided to the employees, which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 17 is directed toward analyzing compliance with a healthcare law, comprising: a hardware memory device that stores programming instructions of a trending tool which comprises a cloud resource that is accessed by a computing device; and a hardware processor that executes the program instructions and causes the computer system to: receive a user input comprising an employer entity, a group defined for the selected employer entity, and a date range through a plurality of fields at a computer generated user interface; based on the user input, obtain employee information about plural employees corresponding to the received employer entity, the received group, and the received date range by querying plural different databases corresponding to the received employer entity, the received group, and the received date range via computer-based network communication, the plural different databases corresponding to the received employer entity, the received group, and the received date range each include disparate information and disparate fields; select a trending process comprising a specified programmed module which is part of the trending tool from a plurality of available trending processes; determine a respective trending parameter for the employee information about plural employees corresponding to the received employer entity, the received group, and the received date range by applying the selected trending process to a portion of the obtained employee information about plural employees corresponding to the received employer entity, the received group, and the received date range, the selected trending process comprising a programmed module that is part of the trending tool and is configured to determine an average number of hours worked for each of the plural employees from the obtained employee information based on actual hours worked and employee leave for each of the plural employees; generate and display a trending chart in the user interface, determine an employee trending status, and generate trending charts based on data that satisfies a search query from a plural different databases, wherein the trending chart includes: a first curve based on the determined trending parameters corresponding to the received employer entity, the received group, and the received date range of ones of the plural employees designated as part time, and a second curve based on the determined trending parameters corresponding to the received employer entity, the received group, and the received date range of ones of the plural employees designated as full time and a visual indication provided by coloring in an area in which the first curve and the second curve overlap to represent a number of the ones of the plural employees designated as part time trending as full time and a number of the ones of the plural employees designated as full time trending as part time; generate and display a list of the plural employees on the user interface, including a designated status of each of the employees and a trending status of each of the employees; generate and display a warning icon on the user interface, adjacent to the list of the plural employees, based upon an analysis of the area in which the first curve and the second curve overlap, when the trending status for ones of the plural employees is different than the designated status of the selected one of the employees; select an additional trending process from a selectable input field in the user interface containing programmed plural different algorithms representing different trending processes; reconfigure the trending chart in the user interface in response to the selected additional trending process; generate an industry standard for insurance provided to full time industry employees; and compare the industry standard to the trending chart to determine how a practice of providing the insurance to the plural employees compares to an industry average, display a first determined value of a comparison parameter which corresponds with a percentage of providing the insurance to the plural employees and a second determined value of the comparison parameter which corresponds with an industry average percentage of providing the insurance to the industry employees; receive a changed user input which is different from the user input at the computer generated user input; and dynamically reconfigure the user interface to generate a new trending chart and a new table based on the changed user input, wherein the determined respective trending parameter for each of the plural employees comprises an average number of hours worked per week during a specified time period, and the user input comprises the specified time period, and the changed user input comprises at least one of a different date range, a different entity, and a different group; the trending process is configured to determine an average number of hours worked by each employee based on actual hours worked data obtained for one of the plural different databases and calculating an average number of hours per week for each employee for a predetermined time period, and the user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource the trending chart is generated and displayed in the user interface from a plurality of varied trending charts based on a designated time period of the trending chart and a selected group of employees, the user interface determines and displays financial cost estimations including a percentage of full time employees for which the employer entity offers the insurance and a cost of providing the insurance to the full time employees based on the determined employee trending status, the user interface displays a warning icon when the determined employee trending status is different than a designated status of the employee, and the user interface displays a medical eligibility icon which displays whether the employee is eligible for medical eligibility based on a state residence, pay of the employee, and the medical eligibility rules for the state residence when the cursor is over the medical eligibility icon (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing employee data to determine trends of employees designated as full time trending part time and employees designated as part time trending full time to determine insurance requirements that need to be met, and displaying the results to a human user to interpret. The Applicant’s claimed limitations are merely employee data to determine trends regarding full/part time to make decisions about insurance provided to the employees, which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 20 is directed toward analyzing compliance with a healthcare law, the computer program product comprising computer readable program instructions stored on a non-transitory computer readable storage medium, the computer readable program instructions being executable on a computing device to cause the computing device to: receive a user input comprising an employer entity, a group defined for the selected employer entity, and a date range through a plurality of fields at a computer generated user interface; based on the user input, obtain employee information about plural employees corresponding to the received employer entity, the received group, and the received date range by querying a human resources database, benefits database, a leaves database and a payroll database corresponding to the received employer entity, the received group, and the received date range via computer-based network communication, the human resources database, the benefits database, the leaves database and the payroll database corresponding to the received employer entity, the received group, and the received date range each include disparate information and disparate fields; select a trending process which is a specified programmed module and part of a trending tool from a plurality of available trending processes, the trending process is configured to account hours claimed for certain types of leave and also credit hours of service for unpaid leave; determine a respective trending parameter for the employee information about plural employees corresponding to the received employer entity, the received group, and the received date range by applying the selected trending process to a portion of the obtained employee information about plural employees corresponding to the received employer entity, the received group, and the received date range; generate and display a trending chart in the user interface, determine an employee trending status, and generate trending charts based on data that satisfies a search query from the plural different databases, wherein the trending chart includes: a first curve based on the determined trending parameters corresponding to the received employer entity, the received group, and the received date range of ones of the plural employees designated as part time, and a second curve based on the determined trending parameters corresponding to the received employer entity, the received group, and the received date range of ones of the plural employees designated as full time and a visual indication in the user interface by coloring in a first area of the first curve to indicate how many of the ones of the plural employees designated as part time are trending as full time and by coloring in a second area of the second curve to indicate how many of the ones of the plural employees designated as full time are trending as part time; generate and display a pop-up box in response to a user of the user interface controlling a cursor using an input device to move the cursor over the area in which the first curve and the second curve overlap, wherein the pop-up box indicates at least one of the number of the ones of the plural employees designated as part time trending as full time and ones of the plural employees designated as full time trending as part time; displaying a warning icon in response to a trending status for one of the plural employees being different than a designated status of the one of the plural employees; determine automatically a start date for the trending chart based on a combination of a designated end date and an employer-specified measurement period accessed from a memory storage of the computing device; select an additional trending process from a selectable input field in the user interface containing programmed plural different algorithms representing different trending processes; reconfigure the trending chart and the user interface in response to the selected additional trending process; display the reconfigured trending chart in an area of the reconfigured user interface; alter the reconfigured user interface to display other information including a total number of employees, a number of part time employees and a number of full time employees; generate an industry standard baseline for insurance provided to full time industry employees for a category of employer; compare the industry standard baseline to the trending chart to determine how a practice of providing the insurance to the plural employees compares to an industry average for the category of employer; displaying a first determined value of a comparison parameter which corresponds with a percentage of providing the insurance to the plural employees and a second determined value of the comparison parameter which corresponds with an industry average percentage of providing the insurance to industry employees; displaying a predetermined threshold value on the trending chart which represents compliance with regulations; selecting a different programmed algorithm based on a plurality of algorithms; dynamically reconfiguring the user interface to generate a new trending chart and a new table based on the selected different programmed algorithm; and displaying indicia in the user interface indicating whether an employee of the plural employees is eligible for a particular program based on the data from the plural different databases; wherein the determined respective trending parameter for each of the plural employees comprises an average number of hours worked per week during a first specified time period, the user input comprises the first specified time period as one bound for generating the trending chart, an employer that employs the plural employees enters a second specified time period, a second bound of the trending chart is determined by subtracting the second specified time period from the first specified time period, and the table lists a determined trending status for each one of the plural employees, and the generating and displaying the visual indication in the user interface further comprises; displaying a first visual indication under the first curve and which is representative of a full time side of the predetermined threshold value; and displaying a second visual indication different than the first visual indication under the second curve and which is representative of a part time side of the predetermined threshold value; the trending tool comprises a cloud resource that is accessed by a computing device, the trending process is configured to determine an average number of hours worked by each employee based on actual hours worked data obtained for one of the plural different databases and calculating an average number of hours per week for each employee for a predetermined time period, and the user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource the trending chart is generated and displayed in the user interface from a plurality of varied trending charts based on a designated time period of the trending chart and a selected group of employees, the user interface determines and displays financial cost estimations including a percentage of full time employees for which the employer entity offers the insurance and a cost of providing the insurance to the full time employees based on the determined employee trending status, the user interface displays a warning icon when the determined employee trending status is different than a designated status of the employee, and the user interface displays a medical eligibility icon which displays whether the employee is eligible for medical eligibility based on a state residence, pay of the employee, and the medical eligibility rules for the state residence when the cursor is over the medical eligibility icon (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing employee data to determine trends of employees designated as full time trending part time and employees designated as part time trending full time to determine insurance requirements that need to be met, and displaying the results to a human user to interpret. The Applicant’s claimed limitations are merely employee data to determine trends regarding full/part time to make decisions about insurance provided to the employees, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “selecting an employer entity from a plurality of employer entities through a first field; selecting a group from a plurality of groups defined for the selected employer entity through a second field; selecting a date range from a plurality of date ranges through a third field; obtaining employee information about plural employees corresponding to the selected employer entity, the selected group, and the selected date range by querying at least one data source corresponding to the selected employer entity, the selected group, and the selected date range via computer-based network communication, the at least one data source corresponding to the selected employer entity, the selected group, and the selected date range comprises plural different databases which include disparate information and disparate fields between the plural different databases; selecting a trending process from a plurality of available trending processes; and displaying a trending chart in a user interface, and displaying a pop-up box in response to a user of the user interface controlling a cursor using an input device to move the cursor over the area in which the first curve and the second curve overlap, displaying a warning icon, displaying a first determined value, displaying a first visual indication in a first schema in an area under the first curve; displaying a second visual indication in a second schema in an area under the second curve; dynamically reconfiguring the user interface to generate a new trending chart and a new table based on a selected different programmed algorithm; and displaying an indicia in the user interface indicating whether an employee of the plural employees is eligible for a particular program based on the data from the plural different databases; wherein the obtaining, the determining, and the generating and displaying are performed by a trending tool which comprises a cloud resource that is accessed by a computing device, the trending tool configured to search the plural different databases by a search query and to receive data which satisfies the search query from the plural different databases for generating the trending chart; from the plural different databases, the trending process configured to; obtained for one of the plural different databases and the user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource; displayed in the user interface; and displays financial cost estimations, the user interface displays a warning icon, and the user interface displays a medical eligibility icon which displays whether the employee is eligible for medical eligibility when the cursor is over the medical eligibility icon” (claim 1), “a hardware memory device that stores programming instructions of a trending tool which comprises a cloud resource that is accessed by a computing device; and a hardware processor that executes the program instructions and causes the computer system to: receive a user input comprising an employer entity, a group defined for the selected employer entity, and a date range through a plurality of fields at a computer generated user interface; based on the user input, obtain employee information about plural employees corresponding to the received employer entity, the received group, and the received date range by querying plural different databases corresponding to the received employer entity, the received group, and the received date range via computer-based network communication, the plural different databases corresponding to the received employer entity, the received group, and the received date range each include disparate information and disparate fields; select a trending process comprising a specified programmed module which is part of the trending tool from a plurality of available trending processes; a programmed module that is part of the trending tool and is configured to; and display a trending chart in the user interface, display a list of the plural employees on the user interface, display a warning icon on the user interface, select an additional trending process from a selectable input field in the user interface containing programmed plural different algorithms representing different trending processes, display a first determined value; receive a changed user input which is different from the user input at the computer generated user input; and dynamically reconfigure the user interface to generate a new trending chart and a new table based on the changed user input, obtained for one of the plural different databases and the user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource; displayed in the user interface; and displays financial cost estimations, the user interface displays a warning icon, and the user interface displays a medical eligibility icon which displays whether the employee is eligible for medical eligibility when the cursor is over the medical eligibility icon” (claim 17), and “the computer program product comprising computer readable program instructions stored on a non-transitory computer readable storage medium, the computer readable program instructions being executable on a computing device to cause the computing device to: receive a user input comprising an employer entity, a group defined for the selected employer entity, and a date range through a plurality of fields at a computer generated user interface; based on the user input, obtain employee information about plural employees corresponding to the received employer entity, the received group, and the received date range by querying a human resources database, benefits database, a leaves database and a payroll database corresponding to the received employer entity, the received group, and the received date range via computer-based network communication, the human resources database, the benefits database, the leaves database and the payroll database corresponding to the received employer entity, the received group, and the received date range each include disparate information and disparate fields; select a trending process which is a specified programmed module and part of a trending tool from a plurality of available trending processes, display a trending chart in the user interface, a search query from a plural different databases, a visual indication in the user interface by coloring in a first area of the first curve, by coloring in a second area of the second curve display a pop-up box in response to a user of the user interface controlling a cursor using an input device to move the cursor over the area in which the first curve and the second curve overlap, accessed from a memory storage of the computing device; select an additional trending process from a selectable input field in the user interface containing programmed plural different algorithms representing different trending processes; display the reconfigured trending chart in an area of the reconfigured user interface; displaying a first determined value; displaying a predetermined threshold value on the trending chart which represents compliance with regulations; selecting a different programmed algorithm based on a plurality of algorithms; dynamically reconfiguring the user interface to generate a new trending chart and a new table based on the selected different programmed algorithm; and displaying indicia in the user interface indicating whether an employee of the plural employees is eligible for a particular program based on the data from the plural different databases; the user input comprises the first specified time period as one bound; displaying the visual indication in the user interface further comprises; displaying a first visual indication under the first curve and which is representative of a full time side of the predetermined threshold value; and displaying a second visual indication different than the first visual indication under the second curve and which is representative of a part time side of the predetermined threshold value, the trending tool comprises a cloud resource that is accessed by a computing device, obtained for one of the plural different databases, and the user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource; displayed in the user interface; and displays financial cost estimations, the user interface displays a warning icon, and the user interface displays a medical eligibility icon which displays whether the employee is eligible for medical eligibility when the cursor is over the medical eligibility icon” (claim 20) steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See MPEP 2106.05 and PEG 2019). 
Also, the claimed “at least one data source via computer-based network communication, the at least one data source comprises plural different databases which include disparate information and disparate fields between the plural different databases, user interface, cursor, input device, trending tool, computing device, a human resources database and a payroll database, a hardware memory device that stores programming instructions of a trending tool; and a hardware processor that executes the program instructions and causes the computer system to, different databases via computer-based network communication, a programmed module, computer program product comprising computer readable program instructions stored on a non-transitory computer readable storage medium, the computer readable program instructions being executable on a computing device to cause the computing device to, a human resources database, benefits database, a leaves database and a payroll database via computer-based network communication, a cloud resource that is accessed by a computing device, he user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource, specified programmed module” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-16 and 18-19 further narrow the abstract idea and dependent claims 2, 4-5, 8-13, 15-16, and 18-19 additionally recite “obtained employee information, coloring in an area at the overlap of the first curve and the second curve; the obtaining the employee information comprises querying each of the plural different databases; displaying the number of the plural employees designated as part time that are trending as full time based on a user moving a cursor over an indication area of the trending chart; displaying the first financial cost and the second financial cost in the user interface with the trending chart; receiving a user input at the computer generated user interface; displaying, wherein: the obtaining is performed based on the receiving the user input; user input comprises a selection of an employer; user input comprises a selection of a group of employees; displaying a table in the user interface with the trending chart; displaying a warning in the user interface; displaying the value of a comparison parameter for the employer and the average value of the comparison parameter for plural employers in the user interface with the trending chart; display a table in the user interface with the trending chart; an indication; receive another user input at the user interface; and the user interface to display the other trending chart; displaying a warning icon” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a human resources database and a payroll database and a cursor” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “at least one data source via computer-based network communication, the at least one data source comprises plural different databases which include disparate information and disparate fields between the plural different databases, user interface, cursor, input device, trending tool, computing device, a human resources database and a payroll database, a hardware memory device that stores programming instructions of a trending tool; and a hardware processor that executes the program instructions and causes the computer system to, different databases via computer-based network communication, a programmed module, computer program product comprising computer readable program instructions stored on a non-transitory computer readable storage medium, the computer readable program instructions being executable on a computing device to cause the computing device to, a human resources database, benefits database, a leaves database and a payroll database via computer-based network communication, a cloud resource that is accessed by a computing device, he user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource, specified programmed module” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-16; System claims 17-19; and Product claim 20 recite at least one data source via computer-based network communication, the at least one data source comprises plural different databases which include disparate information and disparate fields between the plural different databases, user interface, cursor, input device, trending tool, computing device, a human resources database and a payroll database, a hardware memory device that stores programming instructions of a trending tool; and a hardware processor that executes the program instructions and causes the computer system to, different databases via computer-based network communication, a programmed module, computer program product comprising computer readable program instructions stored on a non-transitory computer readable storage medium, the computer readable program instructions being executable on a computing device to cause the computing device to, a human resources database, benefits database, a leaves database and a payroll database via computer-based network communication, a cloud resource that is accessed by a computing device, he user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource, specified programmed module; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0015-0026 and Figures 1-3. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. 
Also, the above “selecting an employer entity from a plurality of employer entities through a first field; selecting a group from a plurality of groups defined for the selected employer entity through a second field; selecting a date range from a plurality of date ranges through a third field; obtaining employee information about plural employees corresponding to the selected employer entity, the selected group, and the selected date range by querying at least one data source corresponding to the selected employer entity, the selected group, and the selected date range via computer-based network communication, the at least one data source corresponding to the selected employer entity, the selected group, and the selected date range comprises plural different databases which include disparate information and disparate fields between the plural different databases; selecting a trending process from a plurality of available trending processes; and displaying a trending chart in a user interface, and displaying a pop-up box in response to a user of the user interface controlling a cursor using an input device to move the cursor over the area in which the first curve and the second curve overlap, displaying a warning icon, displaying a first determined value, displaying a first visual indication in a first schema in an area under the first curve; displaying a second visual indication in a second schema in an area under the second curve; dynamically reconfiguring the user interface to generate a new trending chart and a new table based on a selected different programmed algorithm; and displaying an indicia in the user interface indicating whether an employee of the plural employees is eligible for a particular program based on the data from the plural different databases; wherein the obtaining, the determining, and the generating and displaying are performed by a trending tool which comprises a cloud resource that is accessed by a computing device, the trending tool configured to search the plural different databases by a search query and to receive data which satisfies the search query from the plural different databases for generating the trending chart; from the plural different databases, the trending process configured to; obtained for one of the plural different databases and the user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource; displayed in the user interface; and displays financial cost estimations, the user interface displays a warning icon, and the user interface displays a medical eligibility icon which displays whether the employee is eligible for medical eligibility when the cursor is over the medical eligibility icon” (claim 1), “a hardware memory device that stores programming instructions of a trending tool which comprises a cloud resource that is accessed by a computing device; and a hardware processor that executes the program instructions and causes the computer system to: receive a user input comprising an employer entity, a group defined for the selected employer entity, and a date range through a plurality of fields at a computer generated user interface; based on the user input, obtain employee information about plural employees corresponding to the received employer entity, the received group, and the received date range by querying plural different databases corresponding to the received employer entity, the received group, and the received date range via computer-based network communication, the plural different databases corresponding to the received employer entity, the received group, and the received date range each include disparate information and disparate fields; select a trending process comprising a specified programmed module which is part of the trending tool from a plurality of available trending processes; a programmed module that is part of the trending tool and is configured to; and display a trending chart in the user interface, display a list of the plural employees on the user interface, display a warning icon on the user interface, select an additional trending process from a selectable input field in the user interface containing programmed plural different algorithms representing different trending processes, display a first determined value; receive a changed user input which is different from the user input at the computer generated user input; and dynamically reconfigure the user interface to generate a new trending chart and a new table based on the changed user input, obtained for one of the plural different databases and the user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource; displayed in the user interface; and displays financial cost estimations, the user interface displays a warning icon, and the user interface displays a medical eligibility icon which displays whether the employee is eligible for medical eligibility when the cursor is over the medical eligibility icon” (claim 17), and “the computer program product comprising computer readable program instructions stored on a non-transitory computer readable storage medium, the computer readable program instructions being executable on a computing device to cause the computing device to: receive a user input comprising an employer entity, a group defined for the selected employer entity, and a date range through a plurality of fields at a computer generated user interface; based on the user input, obtain employee information about plural employees corresponding to the received employer entity, the received group, and the received date range by querying a human resources database, benefits database, a leaves database and a payroll database corresponding to the received employer entity, the received group, and the received date range via computer-based network communication, the human resources database, the benefits database, the leaves database and the payroll database corresponding to the received employer entity, the received group, and the received date range each include disparate information and disparate fields; select a trending process which is a specified programmed module and part of a trending tool from a plurality of available trending processes, display a trending chart in the user interface, a search query from a plural different databases, a visual indication in the user interface by coloring in a first area of the first curve, by coloring in a second area of the second curve display a pop-up box in response to a user of the user interface controlling a cursor using an input device to move the cursor over the area in which the first curve and the second curve overlap, accessed from a memory storage of the computing device; select an additional trending process from a selectable input field in the user interface containing programmed plural different algorithms representing different trending processes; display the reconfigured trending chart in an area of the reconfigured user interface; displaying a first determined value; displaying a predetermined threshold value on the trending chart which represents compliance with regulations; selecting a different programmed algorithm based on a plurality of algorithms; dynamically reconfiguring the user interface to generate a new trending chart and a new table based on the selected different programmed algorithm; and displaying indicia in the user interface indicating whether an employee of the plural employees is eligible for a particular program based on the data from the plural different databases; the user input comprises the first specified time period as one bound; displaying the visual indication in the user interface further comprises; displaying a first visual indication under the first curve and which is representative of a full time side of the predetermined threshold value; and displaying a second visual indication different than the first visual indication under the second curve and which is representative of a part time side of the predetermined threshold value, the trending tool comprises a cloud resource that is accessed by a computing device, obtained for one of the plural different databases, and the user interface provides a user interaction, functionality, and performs tasks associated with the cloud resource; displayed in the user interface; and displays financial cost estimations, the user interface displays a warning icon, and the user interface displays a medical eligibility icon which displays whether the employee is eligible for medical eligibility when the cursor is over the medical eligibility icon” (claim 20) steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-16 and 18-19 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 4-5, 8-13, 15-16, and 18-19 additionally recite “obtained employee information, coloring in an area at the overlap of the first curve and the second curve; the obtaining the employee information comprises querying each of the plural different databases; displaying the number of the plural employees designated as part time that are trending as full time based on a user moving a cursor over an indication area of the trending chart; displaying the first financial cost and the second financial cost in the user interface with the trending chart; receiving a user input at the computer generated user interface; displaying, wherein: the obtaining is performed based on the receiving the user input; user input comprises a selection of an employer; user input comprises a selection of a group of employees; displaying a table in the user interface with the trending chart; displaying a warning in the user interface; displaying the value of a comparison parameter for the employer and the average value of the comparison parameter for plural employers in the user interface with the trending chart; display a table in the user interface with the trending chart; an indication; receive another user input at the user interface; and the user interface to display the other trending chart; displaying a warning icon” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “a human resources database and a payroll database and a cursor” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above.
The following is a statement of reasons for the indication of allowable subject matter over 35 USC 103:  Independent claims 1, 17, and 20 each recite an algorithm that requires determining and displaying trending parameters in a first/second curve, where the overlap is representative of a number of the ones of the plural employees designated as part time trending as full time and ones of the plural employees designated as full time trending as part time.  Specifically, the entirety of the independent claims as a combination is not taught by the prior art, thus rendering claims 1, 17, 20 and their dependent claims as allowable over the prior art.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683